ORDER

PER CURIAM.
Kerry Hogan (“Defendant”) appeals from the trial court’s judgment and sentence after a jury convicted him of one count of first-degree child molestation pursuant to Section 566.067. The trial court found Defendant to be a predatory sexual offender under Section 558.018 and sentenced him to life imprisonment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).